Citation Nr: 1807809	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  13-30 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for Sjögren's syndrome, to include Sicca syndrome.  

2.  Entitlement to service connection for a dental disorder for treatment purposes.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 2001.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2016, the Veteran, in Atlanta, Georgia, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed. 


FINDINGS OF FACT

1.  The competent and probative evidence is at least in equipoise as to whether Sjögren's syndrome had its onset in or is otherwise related to the Veteran's period of active service.  

2.  The competent and probative evidence is at least in equipoise as to whether the Veteran's periodontal disease is related to Sjögren's syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for Sjögren's syndrome have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  The criteria for entitlement to service connection for a dental disorder for treatment purposes have been met.  38 U.S.C. §§ 1712, 5107 (2012); 38 C.F.R. §§ 3.102, 3.381, 4.150, 17.161 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the issues decided herein are being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

A.  Sjögren's syndrome

After review of the record, the Board finds that the criteria for service connection for Sjögren's syndrome have been met.

The record demonstrates competent evidence of diagnoses of Sjögren's syndrome and Sicca syndrome.  09/30/2013, CAPRI (Legacy).  Thus, the Board finds that a current disability exists.  

The Veteran's service treatment records reflect several complaints of and treatment for dry mouth.  Prior to discharge, the Veteran endorsed a history of severe tooth or gum trouble and eye trouble, which is reflected in his service treatment records.  10/11/2000, STR-Medical.  An August 2005 treatment record reflects the Veteran's report of constant dry mouth and intermittent dry eyes for several years.  09/30/2013, CAPRI (Legacy).  In October 2016, the Veteran testified that he began experiencing severe dry mouth in service and that the symptoms have continued on an ongoing basis since that time.  10/27/2016, Hearing Transcript.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether Sjögren's syndrome manifested during or is otherwise related to the Veteran's period of active service, including based on recurrent symptoms first noted in service.  See 38 C.F.R. §§ 3.102, 3.303.  

B.  Dental disorder for treatment purposes 

Under current VA regulations, service-connected compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  38 C.F.R. § 4.150.  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, only if such bone loss is due to trauma or a disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities and will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment. 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150.  

The threshold VHA determination of basic eligibility under 38 C.F.R. § 17.161 is based upon meeting the criteria for any of the ten classes.  For Class III, those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability.  38 C.F.R. § 17.161(g).  

The record demonstrates competent evidence of a diagnosis of periodontal disease.  09/30/2013, CAPRI (Legacy).  Thus, the Board finds that a current disability exists.  The Board notes that periodontal disease is not a compensable disability, but may be service connected for treatment purposes.  See 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150.  (Somewhat confusingly, "acute" periodontal disease is not eligible for VA dental treatment, per 38 C.F.R. § 3.381(f).  However, this prohibition does not impact the present claim, as the treatment records do not characterize the periodontal disease as "acute."  Rather, from fair reading of the medical evidence, and affording reasonable doubt in the Veteran's favor, it can be concluded that the Veteran has chronic periodontal disease in the instant case.)

A December 1999 in-service treatment records indicates that the Veteran's dry mouth was negatively impacting all dental work.  10/11/2000, STR-Medical.  In August 2005, a VA dentist noted a history of recurrent caries involving all of the Veteran's teeth and stated that the high carries rate is a direct result of his profound xerostomia (dry mouth).  A June 2010 VA treatment note indicates that the Veteran will require continued care for his severe dental and periodontal disease for problems related to Sjögren's syndrome.  It was also noted that the Veteran has received numerous crowns secondary to dental caries related to dry mouth.  09/30/2013, CAPRI (Legacy).  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the symptoms of the Veteran's service-connected Sjögren's syndrome have aggravated and had a direct and material detrimental effect upon the Veteran's periodontal disease.  See 38 C.F.R. § 17.161(g).  In light of this, an award of service connection for periodontal disease, for treatment purposes only, is appropriate here.


ORDER

Service connection for Sjögren's syndrome, to include Sicca syndrome, is granted.  

Service connection for a dental disorder for treatment purposes is granted.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


